Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 230, Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Based on the most recent set of claims filed 03/03/21 and the interview held 08/26/22, Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Winn on 08/26/22.
Based on the most recent set of claims filed 03/03/21 and the interview held 08/26/22, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. An expandable interbody comprising: a superior shell having a proximal end and a distal end, the superior shell defining a superior surface extending from the proximal end to the distal end configured to engage an inferior surface of a first vertebral body, the superior shell having two side walls, each of the superior shell side walls having at least one angled channel; an inferior shell having a proximal end and a distal end, the inferior shell defining an inferior surface configured to engage a superior surface of a second vertebral body, the inferior shell having two side walls, each of the inferior shell side walls having at least one angled channel; and a control member comprising interlocking proximal and distal cages and an adjustment screw defining a longitudinal axis, the adjustment screw configured to engage with the proximal and distal cages; wherein the proximal cage comprises at least one superior lateral projection and at least one inferior lateral projection, each lateral projection of the proximal cage configured to engage with one of the s of the superior and inferior shells; wherein the distal cage comprises [[a]] at least one superior lateral projection and at least one inferior lateral projection, each lateral projection of the distal cage configured to engage with one of the s of the superior and inferior shells, and wherein rotation of the adjustment screw causes the distal cage to move longitudinally relative to the proximal cage, which in turn causes the expandable interbody to expand or contract in a direction transverse to the longitudinal axis.

Claim 2 has been amended as follows:
2. The expandable interbody of claim 1, wherein the superior and inferior shells each further comprise distal and proximal angled surfaces, and wherein the distal and proximal cages each further comprise superior and inferior angled surfaces that respectively engage with the distal and proximal angled surfaces of the superior and inferior shells.

Claim 3 has been amended as follows:
3. The expandable interbody of claim 2, wherein at least one of the superior and inferior angled surfaces of the proximal and distal cages defines a rounded surface or a cylindrical-shaped surface so as to achieve a linear point of contact between it and the corresponding distal and proximal angled surface of the superior and/or inferior shell.

Claim 4 has been amended as follows:
4. The expandable interbody of claim 3, wherein the cylindrical-shaped surface comprises a pin that is secured to the respective cage.

Claim 5 has been amended as follows:
5. The expandable interbody of claim 4, wherein the pin comprises a material distinct from that of the respective cage to which it is secured.

Claim 6 has been amended as follows:
6. The expandable interbody of claim 5, wherein the material of the pin is selected to achieve a lower coefficient of friction between it and respective cage.

Claim 7 has been amended as follows:
7. The expandable interbody of claim 1, wherein one or more of the superior and inferior lateral projections of the proximal and distal cages comprises a pin secured to the proximal and/or distal cage, wherein at least one end of [[the]] each pin is configured to slide along one of the [[appropriate]] angled channels of the superior and inferior shells.

Claim 8 has been amended as follows:
8. The expandable interbody of claim 7, wherein the pin comprises a material distinct from that of the respective cage to which it is secured.

Claim 9 has been amended as follows:
9. The expandable interbody of claim 8, wherein the material of the pin is selected to achieve a lower coefficient of friction between it and the corresponding angled channels of the respective superior and/or inferior shells than would be achieved if the material of the pin were identical to that of the respective cage to which it is secured.

Claim 14 has been amended as follows:
14. The expandable interbody of claim 1, wherein both the superior and inferior shells are curved toward each other at their respective distal ends so as to form a bullet-like nose shape that at least partially encloses [[the]] a distal end of the expandable interbody when in a collapsed configuration.

Claim 15 has been amended as follows:
15. The expandable interbody of claim 1, wherein -when the expandable interbody is in an expanded configuration- the superior shell, the inferior shell, the proximal cage, and the distal cage each comprise openings therethrough extending from the superior surface of the superior shell to the inferior surface of the inferior shell so as to define a through-channel for bone growth.

Claim 18 has been amended as follows:
18. The expandable interbody of claim 1, wherein the superior surface defines a first plane and the inferior surface defines a second plane that is substantially parallel to the first plane when the expandable interbody is in a collapsed configuration.

Claim 19 has been amended as follows:
19. The expandable interbody of claim 18, wherein the first plane is substantially parallel to the second plane when the expandable interbody is in an expanded configuration.

Claim 20 has been amended as follows:
20. The expandable interbody of claim 18, wherein the first plane is [[substantially]] not parallel to the second plane when the expandable interbody is in an expanded configuration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an expandable interbody comprising: a superior shell having a proximal end and a distal end, the superior shell defining a superior surface extending from the proximal end to the distal end configured to engage an inferior surface of a first vertebral body, the superior shell having two side walls, at least one wall having at least one angled channel; an inferior shell having a proximal end and a distal end, the inferior shell defining an inferior surface configured to engage a superior surface of a second vertebral body, the inferior shell having two side walls, at least one wall having at least one angled channel; and a control member comprising interlocking proximal and distal cages and an adjustment screw defining a longitudinal axis, the adjustment screw configured to engage with the proximal and distal cages; wherein the proximal cage comprises at least one superior lateral projection and at least one inferior lateral projection, each lateral projection configured to engage with one of the at least one angled channel of the superior and inferior shells; wherein the distal cage comprises a at least one superior lateral projection and at least one inferior lateral projection, each lateral projection configured to engage with one of the at least one angled channel of the superior and inferior shells, wherein rotation of the adjustment screw causes the distal cage to move longitudinally relative to the proximal cage, which in turn causes the interbody to expand or contract in a direction transverse to the longitudinal axis, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Butler et al. (US PG Pub No. 2017/0224505).
Butler et al. discloses an expandable spinal interbody assembly comprising a superior shell with two side walls and an angled channel, an inferior shell with two side walls and an angled channel, interlocking proximal and distal cages, and an adjustment screw, wherein the proximal and distal cages each comprise two lateral projections, and wherein rotation of the adjustment screw causes the distal cage to move relative to the proximal cage which causes the interbody to expand or contract, but Butler et al. fails to disclose that the adjustment screw is configured to engage with the proximal and distal cages, wherein the each of the two lateral projections of the proximal and distal cages engage with one of the angled channels of the superior and inferior shells, and wherein rotation of the adjustment screw causes the distal cage to move longitudinally relative to the proximal cage. Furthermore, there is no reasonable motivation to modify the interbody of Butler as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775